COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Stella D. Carlos Salmeron v. Felipe De Jesus Garcia Santacruz

Appellate case number:     01-19-00087-CV

Trial court case number: 1117543

Trial court:               County Civil Court at Law No. 2 of Harris County


      The Court today reviewed the brief filed, pro se, by the appellant, Stella D. Carlos
Salmeron, on June 5, 2019, and we have determined that it does not comply with TEX. R. APP. P.
38.1.
        Appellant is ordered to redraw the brief. See TEX. R. APP. P. 38.9, 44.3. A redrawn
appellant’s brief, conforming to the Texas Rules of Appellate Procedure, is due eight (8) weeks
from the date of this order. If another brief that does not comply with Rule 38.9(a) is filed, this
court may strike the brief, prohibit the appellant from filing another brief, and proceed as if the
appellant has failed to file a brief. See TEX. R. APP. P. 38.9. If a conforming brief is filed and the
appellees wish to amend or supplement their brief, such additional briefing is due 30 days after
that conforming appellant’s brief is filed in this court. See TEX. R. APP. P. 38.6(b).


       It is so ORDERED.


Judge’s signature: ____/s/ Peter Kelly____
                    Acting individually  Acting for the Court


Date: ____May 7, 2020___